DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 are directed to a series of steps, system claims 8-20 are directed to one or more processors, and system claims 15-20 are directed to one or more processors.  Thus the claims are directed to a process, machine and machine, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite delivering a media instance to a user, including accessing, performing, generating, delivering, accessing, selecting and delivering steps.  
The limitations of accessing, performing, generating, delivering, accessing, selecting and delivering, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  

That is, other than reciting one or more processors, the claim limitations merely cover commercial interactions, including marketing or sales activities or behaviors, as well as managing personal behavior, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include one or more processors.  The one or more processors in the steps are recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.

None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe the performing the inferences by analyzing the audio content. Claims 4 and 5 further describe generating the plurality of recommended objects. Claims 6 and 7 further describe selecting the element of the media instance. Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, one or more processors.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

In addition, as discussed on page 103 of the specification, “A standard PC workstation 956 is connected to the server in a contemporary fashion. In this instance, the relevant systems, in part or as a whole, may reside on the server 950, but may be accessed by the workstation 956. A terminal or display-only device 958 and a workstation setup 960 are also shown. The PC workstation 956 may be connected to a portable processing device (not shown), such as a mobile telephony device, which may be a mobile phone or a personal digital assistant (PDA). The mobile telephony device or PDA may, in turn, be connected to another wireless device such as a telephone or a GPS receiver.  Figure 51 also features a network of wireless or other portable devices 962. The relevant systems may reside, in part or as a whole, on all of the devices 962, periodically or continuously communicating with the central server 952, as required. A workstation 964 connected in a peer-to-peer fashion with a plurality of other computers is also shown. In this computing topology, the relevant systems, as a whole or in part, may reside on each of the peer computers 964.”

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

 	Claims 1, 3-8, 10-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Reisman (US 20030229900 A1).
As per claim 1, Reisman discloses a computer-implemented method, comprising:
accessing automatically information comprising audio content that is associated with a media instance (i.e., Content sources are intended to include all electronically accessible media, notably TV, movies, audio, multimedia, Web and other text, and online transaction systems, ¶ 0118);
performing automatically one or more inferences by analyzing the audio content (i.e., Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires. Such behavior controls can be obtained and composed from a combination of sources, including the user, the author (including the full range of sourcing and distribution players), and from hardware and software vendors, third party services, and other users, ¶ 0444);
generating automatically a plurality of recommended objects based, at least in part, upon the one or more inferences; delivering automatically the plurality of recommended objects to one or more users (i.e., the user can draw on rich and flexible author-coded recommendations, and, if given suitable browsing controls, can actively determine whether available views are activated and "real-ized," and on what time-base, in a customized, personalized reality, ¶ 0215);
accessing automatically one or more usage behaviors associated with at least one user of the one or more users interacting with at least one recommended object of the plurality of recommended objects (i.e., The methods described herein have 
selecting automatically an element of the media instance based on the one or more usage behaviors; and delivering automatically the element of the media instance to a user of the one or more users (i.e., wherein to the extent that more extensive external context information (such as from sensors and physical objects and/or from other knowledge of the viewing environment and user behavior) and corresponding application support functions are available, these methods will generally be applicable to those state data and functions as well, ¶ 0318, which encapsulates application state and includes the hypermedia storage layer, a view that presents that to the user and obtains inputs, and a controller that defines behavior and responds to user interactions with the view to cause changes to the model, ¶ 0320).
As per claim 3, Reisman discloses performing automatically the one or more inferences by analyzing the audio content, wherein the one or more inferences are performed by application of a computer-implemented neural network (i.e., Some embodiments might also add various learning techniques to gather knowledge of 
As per claim 4, Reisman discloses generating automatically the plurality of recommended objects, wherein the recommended objects are further generated in accordance with an inference of a preference that is based on a plurality of usage behaviors associated with one or more users (i.e., The methods described herein have been described primarily with regard to aspects of context (state) that are internal to one or more systems available to a user, with some limited input and inference regarding the user's intended device set usage and task characteristics, ¶ 0317).
As per claim 5, Reisman discloses generating automatically the plurality of recommended objects, wherein the recommended objects are further generated in accordance with the inference of the preference, wherein the inference of the preference is based upon the application of a plurality of inference weightings that are determined in accordance with usage behavior priority rules that are applied to the plurality of usage behaviors (i.e., This might also include a history database, and learning processes to tune the inference process. As with the TV whobot, the rankings might be weighted by who the user knows well, and would not be likely to be asking about, and who the user may or should know less well as likely intended targets, ¶ 0610).
As per claim 6, Reisman discloses selecting automatically the element of the media instance based on the one or more usage behaviors, wherein the element of the media instance comprises video content that is associated with the audio content 
As per claim 7, Reisman discloses selecting automatically the element of the media instance based on the one or more usage behaviors, wherein the element of the media instance comprises an element of the audio content (i.e., Content sources are intended to include all electronically accessible media, notably TV, movies, audio, multimedia, Web and other text, and online transaction systems, ¶ 0118).
As per claim 11, Reisman discloses the one or more processors configured to: perform automatically the one or more inferences by analyzing the audio content, wherein the one or more inferences are performed in accordance with an inference tuning control (i.e., A further variation in controls can be provided to allow users to override markup suggestions (or other produced-in schemes) on a one-time, session, or permanent basis. Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires. Such behavior controls can be obtained and composed from a combination of sources, ¶ 0444).
As per claim 12, Reisman discloses the one or more processors configured to: generate automatically the plurality of recommended objects, wherein each of the plurality of recommended objects comprises text (i.e., Content sources are intended to include all electronically accessible media, notably TV, movies, audio, multimedia, Web and other text, and online transaction systems, ¶ 0118).
As per claim 18, Reisman discloses the one or more processors configured to: deliver automatically the plurality of recommended objects to the one or more users, 
As per claim 20, Reisman discloses the one or more processors configured to: deliver automatically an explanation for delivering the recommendation, wherein the explanation is in a natural language format and comprises reasoning for the delivery of the recommendation (i.e., Extending the discussion above, it is noted that the concepts of personalization/customization, as emphasized in interactive media, and channelization, as applied in more traditional media and as extended herein, might, in various embodiments, be related and/or complementary. Personalization as applied on the Web and proposed in emerging digital TV services focuses on building a customized experience tuned to the desires and interests of the user, ¶ 0751).
Claims 8, 10, 13 and 14 are rejected based upon the same rationale as the rejection of claims 1, 3, 6 and 7, respectively, since they are the system claims corresponding to the method claims.
Claims 15, 17 and 19 are rejected based upon the same rationale as the rejection of claims 1, 3 and 5, respectively, since they are the system claims corresponding to the method claims.
Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reisman (US 20030229900 A1), in view of Horvitz et al (US 20050084082 A1).
As per claim 2, Reisman does not disclose performing automatically the one or more inferences by analyzing the audio content, wherein the one or more inferences are performed by application of a Bayesian-based algorithm.
Horvitz et al disclose aspects of the subject invention can be based on a cost-benefit analysis technique (including an approximation) and statistical (e.g., a Bayesian) model that can be utilized to infer, in real-time, a device availability and an expected cost of interruption for a contactee in various locations, as a function of a consideration of a pattern of evidence sensed about a user's activities and calendar information (¶ 0107).
Reisman and Horvitz et al are concerned with effectively offering consumers products and services.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include performing automatically the one or more inferences by analyzing the audio content, wherein the one or more inferences are performed by application of a Bayesian-based algorithm in Reisman, as seen in 
Claim 9 is rejected based upon the same rationale as the rejection of claim 2, since it is the system claim corresponding to the method claim.
Claim 16 is rejected based upon the same rationale as the rejection of claim 2, since it is the system claim corresponding to the method claim.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses content recommendation and delivery.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/      Primary Examiner, Art Unit 3623
February 27, 2021